DETAILED ACTION
	This is the first Office action on the merits of Application No. 16/455,169.  Claims 1-16 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 27, 2019, January 31, 2019, April 2, 2020, August 10, 2020 and January 12, 2021 have been considered by the examiner.
The information referred to in the “Statements of Relevance” filed May 15, 2020, October 6, 2020 and November 13, 2020, and in the transmittal letter accompanying the IDS filed January 12, 2021, has been considered but will not be listed on any patent resulting from this application because the citations were not provided on a separate list in compliance with 37 CFR 1.98(a)(1). In order to have the references printed on such resulting patent, a separate listing, preferably on a PTO/SB/08A and 08B form, must be filed within the set period for reply to this Office action.
Drawings
The replacement drawing sheet (2/13) was received on July 13, 2020.  The drawings are acceptable.

Specification
The substitute specification filed July 31, 2019 has been entered.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The last three lines of claim 1 recite “in switching the clutch from the engaged state to the disengaged state, the assist force is input to the transfer member from the auxiliary spring member before the clutch reaction force is input to the transfer member 
It is further noted that the claims do not appear to recite the structure which permits the claimed timing of the assist force. As described for example in paragraphs [0081], [0137] and [0177] of the specification, the desired timing is made possible by the predetermined gap between the flange portion 29a of the push rod and the pressure member or by the adjustment mechanism 35. Thus, the claims are indefinite because they do not particularly point out the structure required to permit the claimed timing of the assist force. 

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 as best understood are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0169562 A1 (Kosugi).

The functional language in the last six lines of the claim does not distinguish the claimed product from the prior art, especially since no structure for causing the specified timing of the assist force is recited in the claim. But note Fig. 8, paragraph [0043] lines 1-13 and paragraph [0044] lines 1-8 of Kosugi, from which it is clear that in switching the clutch from the engaged state to the disengaged state, i.e. starting from the 40° position and moving toward the right along the X-axis, the assist force (represented by the curve B) is input to the transfer member from the auxiliary spring member before the clutch reaction force (represented by the curve A) is input to the transfer member from the clutch. 


Regarding claim 2, the characteristic curves A and B in Fig. 8 of Kosugi would be substantially the same as shown even after the friction discs of the clutch are worn, especially when the claimed “predetermined amount” of abrasion is a relatively small amount.
 Regarding claims 3 and 4, in switching the clutch from the engaged state to the disengaged state (moving toward the right along the X-axis in Fig. 8), the assist force (represented by the curve B) input to the transfer member from auxiliary spring member is at maximum (at about 110°) after start of input of the clutch reaction force (represented by the curve A) to the transfer member from the clutch (which occurs before about 45°).
Regarding claims 5-8, in switching the clutch from the disengaged state to the engaged state (moving toward the left along the X-axis in Fig. 8), the assist force (represented by the curve B) input to the transfer member from auxiliary spring member is at maximum (at about 110°) before input of the clutch reaction force (represented by the curve A) to the transfer member from the clutch becomes zero (at 40°).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2013/0334004 A1 (Eguchi) discloses a clutch operating device including an assist spring 4.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M LORENCE whose telephone number is 571-272-7094.  The examiner can normally be reached on Tuesday-Thursday from 10:15 AM-5:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A. Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/RICHARD M LORENCE/Primary Examiner, Art Unit 3655